﻿May I add Zambia's voice to those of other representatives who have addressed sincere felicitations to you, Sir, on your election to the high office of President of the General Assembly at its forty-sixth session. You bring to the presidency immense diplomatic skill and experience - attributes that are particularly essential in this epoch-making period in the history of the United Nations and of international relations. You are the eminent representative of the Kingdom of Saudi Arabia, a country with which Zambia enjoys most cordial relations. My delegation is therefore confident that you will guide our deliberations to a successful conclusion.
Your predecessor, Mr. Guido de Marco, presided with great tact and determination at the forty-fifth session of the General Assembly. We thank him for a job well done. Similarly, my delegation pays a deserved tribute to Mr. Javier Perez de Cuellar, the Secretary-General, for his tireless efforts - spanning a period of 10 years - in the search for global peace and harmony. He has, indeed, served us well through some of the most trying moments in the history of our Organization. Zambia warmly welcomes the admission to our midst of the new Members, namely, the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands and the Baltic States of Estonia, Latvia and Lithuania. Their admission is clear testimony of our resolve to attain universality in the membership of the United Nations. In the case of the two Koreas it is my delegation's hope that their membership will hasten the process of the reunification of their motherland.
The demise of the cold war era has injected a welcome spirit of cooperation and accommodation in international relations. In this regard the preservation of international peace and security, the primary goal of the United Nations, is now a real possibility. There now exists an atmosphere conducive to the fulfilment of the goals and purposes of the United Nations. Public perception of the United Nations and confidence in it have consequently been greatly enhanced. Indeed, the United Nations now truly stands as a centre-piece of multilateralism. This is as it should be.
As is well known, the United Nations was established with the primary goal of the maintenance of international peace and security. To that end the Organization was to serve as the central forum for negotiations and the harmonization of actions of Member States. In this respect the United Nations has a solemn and legitimate responsibility for ensuring the realization of general and complete disarmament under effective international control.
It is encouraging to note that in the recent past important agreements have been concluded, including the Treaty on Conventional Armed Forces in Europe and the Strategic Arms Reduction Treaty (START). My delegation has also welcomed the recent initiatives announced by the President of the United States, Mr. George Bush, relating to nuclear disarmament and the encouraging responses from the President of the Soviet Union, Mr. Mikhail Gorbachev. These efforts are laudable and quite significant in terms of maintaining the momentum generated by the conclusion of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles.
These efforts notwithstanding, it remains Zambia's firm view that real efforts should continue to be made towards the realization of the goal of general and complete disarmament. To achieve this noble goal, the United Nations must work tirelessly towards a comprehensive nuclear-test-ban treaty.
Zambia welcomes the decisions by the Governments of China and France to become parties to the non-proliferation Treaty. My Government has also decided to become a party to that Treaty and the instruments of accession have already been deposited with the depositary Governments.
My delegation is gratified by the progress achieved thus far in the peaceful settlement of a number of regional conflicts with the active involvement of the United Nations It is our sincere hope that this momentum will be accelerated towards the resolution of conflicts in Cambodia, Cyprus, El Salvador and Western Sahara. We appeal to the parties to the conflicts to cooperate with the Secretary-General and ensure the implementation of the relevant resolutions.
Concerning Afghanistan, we welcome the recent agreement between the Soviet Union and the United States to cease the supply of arms to the parties to the conflict. We urge the Afghan people to enter into negotiations among themselves in order to bring peace and stability to their country.
With regard to Cuba, we strongly support the proposal by the President of Venezuela, Mr. Carlos Andres Perez, urging the Government of the United States of America to lift the economic embargo against that country, which has been in effect for more than 30 years. It is our view that this proposal reflects the prevailing international political and security climate.
In Yugoslavia we urge the European Community to persevere in its efforts to bring an immediate end to the armed hostilities in that country, which have already taken a heavy toll in both lives and property.
The situation in the Middle East continues to be of great concern to the entire world. We in Zambia continue to believe that there can be no lasting solution to the situation in the Middle East until the question of Palestine is justly addressed in terms of Security Council resolutions 242 (1969) and 338 (1973) and other relevant United Nations resolutions and decisions.
We continue to support the call for the convening of an international conference on the Middle East involving all parties, including the Palestine Liberation Organization. We consider the continuing construction of new settlements in the occupied territories as an obstacle to peace and we call on Israel to desist from this untenable practice.
With regard to Liberia, we continue to support the sincere efforts under way to restore peace and stability in that country. In this regard, we urge the international community to provide generous humanitarian assistance to the people of Liberia.
The situation in southern Africa remains a source of serious concern to us in the region.
In South Africa, despite some progress made so far, much still remains to be done to realize the objectives of the United Nations Declaration on Apartheid and its Destructive Consequences in Southern Africa. Thus, the system of apartheid still remains intact. To date no negotiations between the regime and the representatives of the oppressed people leading to the adoption of a non-racial and democratic constitution have taken place. This is the most urgent and pressing issue to be addressed.
A climate conducive to such negotiations is yet to be created. In this regard we note with great concern that several hundreds of known political prisoners are still being held in contravention of the United Nations Declaration. Furthermore, the recent confirmation by the South African regime of its collusion with, and funding of, the Inkatha Freedom Party casts serious doubts on its declared commitment and intentions to negotiate in good faith towards the dismantling of the apartheid system. In view of these developments, there is still a need to maintain international pressure in order to encourage the regime to work genuinely towards the negotiation and adoption of a new constitution. My delegation welcomed the recent agreement between the Government of Angola and UNITA. We express our sincere hope that this development will lead to the restoration of peace, stability and unity in that friendly neighbouring country.
With regard to Mozambique, however, despite the Government's good intentions to engage in negotiations with RENAMO in good faith in order to bring peace to that country, RENAMO has continued Its acts of violence against the population and government installations. He hope that RENAMO will soon realise that an opportunity now exists for peace in that country so that the Mozambican people as a whole can usefully exert their efforts towards economic development. We appeal to all those who have leverage over RENAMO to urge it to show a sense of seriousness of purpose in the negotiations.
The prevailing international economic situation remains precarious for most developing countries. As a consequence, there is a marked deterioration in standards of living and the human condition in the majority of countries. It is the view of my delegation that this unfavourable situation will persist in the absence of sincere efforts to establish a new international economic order, an order based on democracy, justice, equity, equality ana fair play in international economic relations.
The democratisation of international economic relations has now become more imperative in view of the rapid political changes taking place in the world today. It is evident from the dramatic changes in the world that there is a universal desire for the institution of democracy, including protection and promotion of human rights. This universal 6 sire must effect sound management of the environment and distribution of the world's scarce resources and ensure equitable participation in international economic decision-making. The field of International economic relations is beset with numerous and complex global problems.
First and foremost are the twin problems of development and the environment. The current negotiations for international instruments and agreements to facilitate sustainable development are, indeed, a challenge of unparalleled importance.
The obligation to cooperate, an important message of the Brundtland Report, is being put to the ultimate test. Official and individual behaviour is being called upon to rise above self-interest and policies of a bygone era. Thus we must all lend our support to an early, equitable and satisfactory solution of the problems of the environment and development.
The present conditions of both the environment and development are untenable. This is clearly recognized in the present state of preparations for the United Nations Conference on Environment and Development, be it in the climate change and biodiversity negotiations or in the Preparatory Committee itself.
My delegation wishes to underline the need to comply with the obligation to cooperate. The international community must not settle for the lowest common denominator - preserving the world's forests - without initiating changes in unsustainable patterns of production and consumption and while avoiding answering the legitimate questions of developing countries on new and additional financial resources and non-commercial access to environmentally sound technologies.
For the Conference on Environment and Development to be successful the remaining phase of the preparatory process must involve enhanced efforts to agree on an ambitious, wide-ranging package that meets the challenges of sustainable development. Time is of the essence.
Another major problem besetting the world economy Is the external debt of the developing countries. The problem still calls for a comprehensive, satisfactory solution to be found urgently. It Is disappointing that legitimate calls for meaningful debt reduction have received counter calls for repeated rescheduling. Rescheduling are at best stopgap measures.
The international community must commit itself to addressing the issues surrounding the external debt problem of developing countries. By so doing, we shall be in a better position to shape the agenda that would lay the groundwork for the emergence of conditions of real growth and sustainable development in developing countries. For nobody can realistically expect the developing countries to enhance their savings potential when they have continuously to transfer their scarce financial resources to developed countries. Nor should the dynamism of the international financial system also be dependent on net transfers of financial resources from the developing countries. In its present configuration, the external debt of developing countries discourages initiative and achievement and breeds instead a sense of misfortune and frustration.
It is all very clear now that, in order to be sustained, the prevailing wave of political liberalization needs to be firmly anchored on universal economic liberalization. It is therefore disquieting to see some parts of the world, including developing countries, liberalize their economies on an unprecedented scale while some parts are firmly entrenched in impenetrable protectionism. Is it not an anomaly that those who preach free markets and win converts in the process should continue to fetter their markets?
The success of the Uruguay Round of multilateral trade negotiations depends on a meeting of minds on universal economic liberalisation. This calls for urgent and meaningful concessions by developed countries, especially in the key areas of market access, agriculture, services and intellectual property all taken together.
The question of reform of the global financial and monetary institutions, notably the International Monetary Fund and World Bank, is as valid today as when it was first raised. Very few people doubt that the Bretton Woods institutions have simply been marginalized. Even those institutions feel the challenge to their relevance.
In addition, the stringent conditions attached to structural adjustment programmes championed by these institutions are unsustainable, particularly for many of our weak, vulnerable and dependent economies. Therefore, there is need for substantial reflection by these institutions on the current design and implementation of their structural adjustment programme. Another area requiring urgent attention is the structure and process of decision-making in the Bretton Hoods institutions. In this regard we view with concern the fact that the Group of 7 has arrogated to itself some of the critical powers of these institutions on the governance of the world economy and, to some extent, some issues on the United Nations agenda. This has been done to the detriment of the developing countries.
It is thus imperative that the Group of 7 should effectively address itself to the serious problem of relevance facing the International Monetary Fund and the World Bank as well as the wider question of democratic governance of the world economy. At the same time, it is incumbent upon the United Nations, in the spirit of enhancing multilateralism, seriously to address both these questions, which directly affect the effectiveness of these institutions, in terms of the delivery of their services.
Let me take this auspicious occasion to reiterate my country's article of faith in the principles and purposes of the United Nations. Clearly, more than ever before, the United Nations remains the only institution through which multilateral dialogue can take place in a truly democratic manner. We must, therefore, work towards strengthening the Organization politically and financially in order to make it more responsive to the needs of its Members. As we talk of collective security, which encompasses political, economic, environmental and human rights dimensions, among others, the quest for shared leadership and mutual responsibility becomes all the more imperative. These can be realized only through the United Nations.
